Title: 1780. January 15. Saturday.
From: Adams, John
To: 


       Followed the Road by the Side of the River, between two Rows of Mountains, untill We opened upon Bilboa. We saw the Sugar Loaf some time before. This is a Mountain, in the shape of a Piramid, which is called the Sugar Loaf. The Town is surrounded with Mountains.—The Tavern where We are is tolerable, situated between a Church and a Monastry. We have been entertained with the Musick of the Convent since our Arrival.
       Soon after our Arrival Captain Babson and Capt. Lovat made Us a Visit. Lovat is bound for America, the first Wind, and Babson very soon, both in Letters of Mark.
       Took a Walk, down the River, which is pleasant enough.
       While We were absent our Walk, Mr. Gardoqui and Son came to visit me.
      